DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claims 1, 2, and 4-21 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a touch panel having dummy pattern, comprising: a first metal nanowire layer, comprising: a plurality of first electrode wires extending along a first direction and spaced apart from each other along a second direction, wherein the first direction is perpendicular to the second direction; a plurality of first axial wires extending along the second direction and spaced apart from each other along the first direction, wherein each of the first axial wires is connected to the first electrode wires; and a plurality of first dummy patterns electrically insulated and disposed in areas other than the first electrode wires and the first axial wires, wherein each of the first dummy patterns comprises a plurality of first etching areas respectively extending in the first direction and the second direction and a plurality of first dummy subpatterns separated by the first etching areas; and a second metal nanowire layer electrically insulated and disposed above or below the first metal nanowire layer, the second metal nanowire layer comprising: a plurality of second electrode wires extending along the second direction and spaced apart from each other along the first direction; and a plurality of second axial wires extending along the first direction and spaced apart from each other along the second direction, wherein each of the second axial wires is connected to the second electrode wires; wherein the first dummy patterns do not expose the first etching areas along the first direction at a vertical projection area of a part where each of the second axial wires alone exists.
Claims 2 and 4-18 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 19 is allowed since the claim recites a touch panel having dummy pattern, comprising: a first metal nanowire layer, comprising: a plurality of first electrode wires extending along a first direction and spaced apart from each other along a second direction, wherein the first direction is perpendicular to the second direction; a plurality of first axial wires extending along the second direction and spaced apart from each other along the first direction, wherein each of the first axial wires is connected to the first electrode wires; and a plurality of first dummy patterns electrically insulated and disposed in areas other than the first electrode wires and the first axial wires, wherein each of the first dummy patterns comprises a plurality of first etching areas respectively extending in the first direction and the second direction; and a second metal nanowire layer electrically insulated and disposed above or below the first metal nanowire layer, the second metal nanowire layer comprising: a plurality of second electrode wires extending along the second direction and spaced apart from each other along the first direction; and a plurality of second axial wires extending along the first direction and spaced apart from each other along the second direction, wherein each of the second axial wires is connected to the second electrode wires, wherein: the first dummy patterns do not expose the first etching areas along the first direction at a vertical projection area of a part where each of the second axial wires alone exists, the first etching areas extending along the first direction are spaced apart from each other along the second direction, the first etching areas extending along the second direction are spaced apart from each other along the first direction, and a distance between two adjacent first etching areas in the first direction or in the second direction is greater than a width of each of the second axial wires.
Independent claim 20 is allowed since the claim recites a touch panel having dummy pattern, comprising: a first metal nanowire layer, comprising: a plurality of first electrode wires extending along a first direction and spaced apart from each other along a second direction, wherein the first direction is perpendicular to the second direction; a plurality of first axial wires extending along the second direction and spaced apart from each other along the first direction, wherein each of the first axial wires is connected to the first electrode wires; and a plurality of first dummy patterns electrically insulated and disposed in areas other than the first electrode wires and the first axial wires, wherein each of the first dummy patterns comprises a plurality of first etching areas respectively extending in the first direction and the second direction; and a second metal nanowire layer electrically insulated and disposed above or below the first metal nanowire layer, the second metal nanowire layer comprising: a plurality of second electrode wires extending along the second direction and spaced apart from each other along the first direction; and a plurality of second axial wires extending along the first direction and spaced apart from each other along the second direction, wherein each of the second axial wires is connected to the second electrode wires, wherein: the first dummy patterns do not expose the first etching areas along the first direction at a vertical projection area of a part where each of the second axial wires alone exists, and widths of each of the first electrode wires and each of the second electrode wires are from 300 m to 500 m.
Claim 21 is allowed as being dependent upon aforementioned independent claim 20.
None of the prior art, alone or in combination, disclose or suggest all the limitation of the independent claims in addition to a plurality of first dummy subpatterns separated by the first etching areas or the first etching areas extending along the first direction are spaced apart from each other along the second direction, the first etching areas extending along the second direction are spaced apart from each other along the first direction, and a distance between two adjacent first etching areas in the first direction or in the second direction is greater than a width of each of the second axial wires or widths of each of the first electrode wires and each of the second electrode wires are from 300 m to 500 m.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694